DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on December 17, 2020 has been received. Claims 2-11 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown and clearly labeled with respective reference numerals, or the feature(s) canceled from the claim(s): “a first portion of the lacing area” and “a second portion of the lacing area,” as recited in claim 2. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitations:
“wherein the first lace segment…crosses over a first portion of the lacing area between the throat opening and a midsection of the lacing area at least twice” (claim 2)
“wherein the second lace segment…crosses over a second portion of the lacing area between the midsection and the forefoot region at least twice” (claim 2)
“wherein the first lace segment crosses over the first portion three times” (claim 7)
“wherein the second lacing segment crosses over the second portion three times” (claim 7)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitations “wherein the first lace segment has an end secured to the upper at a first location within the forefoot region” and “wherein the second lace segment has an end secured to the upper at a second location within the forefoot region.”
The limitations are not supported by the specification as filed. The Examiner notes that paragraph 0040 describes wherein: “As seen in FIG. 4, a first anchor 344 secures one end of lace 340 to upper 120 near or adjacent to forefoot region 10 of upper 120 and a second anchor 346 secures the opposite end of lace 340 to upper 120 at a location that is located rearward in the longitudinal direction from first anchor 344 towards throat opening 140.” While paragraph 0040 provides support for the first lace segment end and second lace segment end being in a location near/adjacent to the forefoot region, it does not provide support for the ends being within the forefoot region. This feature is also not supported in the drawings. Note Fig. 4, where the first and second anchors 344, 346 are seen to fall within the bounds of the lacing area, and not forward of the lacing area (i.e., within the forefoot region). See related rejection under 35 USC 112(b) below.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “wherein the first lace segment has an end secured to the upper at a first location within the forefoot region” and “wherein the second lace segment has an end secured to the upper at a second location within the forefoot region.” Claim 2 also recites the limitation “a lacing area bounded by a medial edge of the upper, a lateral edge of the upper, the throat opening, and a forefoot region of the upper.”
The limitations in combination are indefinite, as it is unclear in light of the drawings and specification how the lacing area can be bounded by the forefoot region of the upper (i.e., not extend past the forefoot region of the upper), while the first and second lace segment ends are secured to the upper at locations within the forefoot region (i.e., extending past the lacing area). 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-11, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder, Jr. (herein Elder)(US Patent No. 3,296,669).
Regarding claim 2, Elder discloses an article of footwear (see shoe of Figs. 2-3), comprising:
a sole structure (see annotated Fig. 2);
an upper (see annotated Fig. 2), secured to the sole structure, the upper forming a throat opening and a lacing area bounded by a medial edge of the upper, a lateral edge of the upper, the throat opening, and a forefoot region of the upper (see annotated Fig. 2);

a lace (26), comprising a first lace segment and a second lace segment (see annotated Fig. 1), the lace operatively coupled to the tensioning system (see at least Figs. 1-3 and column 2, line 43 – column 3, line 56);
wherein the first lace segment enters the lacing area from the tensioning assembly, proximate the throat opening and crosses over a first portion of the lacing area (generally the medial half of the lacing area between the medial edge and the midsection dotted line, see annotated Fig. 2) between the throat opening and a midsection of the lacing area at least twice (see annotated Figs. 1-2), wherein the first lace segment has an end (distal end of the first lace segment including enlarged tip 30) secured to the upper at a first location within the forefoot region (see Figs. 1-3 and column 4, lines 15-43; note that enlarged tip 30 allows the first lace segment to be effectively locked in place against the lower-most eyelet and is thus secured to at least a portion of the upper in the forefoot region, inasmuch as claimed); and
wherein the second lace segment enters the lacing area, from the tensioning assembly, proximate the midsection of the lacing area and crosses over a second portion of the lacing area (generally the lateral half of the lacing area between the lateral edge and the midsection dotted line, see annotated Fig. 2) between the midsection and the forefoot region at least twice (see annotated Figs. 1-2), wherein the second lace segment has an end (distal end of the second lace segment including enlarged tip 30) secured to the upper at a second location within the forefoot region (see Figs. 1-3 and column 4, lines 15-43; note again that enlarged tip 30 allows the second 



    PNG
    media_image1.png
    409
    1024
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    837
    706
    media_image2.png
    Greyscale


	Regarding claim 3, Elder further discloses wherein the first lace segment enters the lacing area proximate the medial edge (see annotated Figs. 1-2, the first lace segment enters the lacing area proximate, i.e., near, the medial edge inasmuch as claimed).

	Regarding claim 4, Elder further discloses wherein the second lace segment enters the lacing area proximate the lateral edge (see annotated Figs. 1-2, the second lace segment enters the lacing area proximate, i.e., near, the lateral edge inasmuch as claimed).

	Regarding claim 5, Elder further discloses wherein the first and second lace segments (of lace 26) are secured to the upper proximate the lateral edge (see annotated Figs. 1-2 of Elder, the lace segments are secured to the upper proximate, i.e., near, the lateral edge inasmuch as claimed).

	Regarding claim 6, Elder further discloses wherein the first and second lace segments (of lace 26) are secured to the upper further proximate the forefoot region (see annotated Figs. 1-2, the lace segments are secured to the upper proximate, i.e., near, the forefoot region inasmuch as claimed).

	Regarding claim 7, Elder further discloses wherein the first lace segment crosses over the first portion (generally the medial half of the lacing area between the medial edge and the midsection dotted line, see annotated Fig. 2) three times (see Figs. 1-2).

	Regarding claim 8, Elder further discloses wherein the second lace segment crosses over the second portion (generally the lateral half of the lacing area between the lateral edge and the midsection dotted line, see annotated Fig. 2) three times (see Figs. 1-2).

	Regarding claim 9, Elder further discloses a plurality of lacing guides (eyelets 58) positioned proximate the lacing area (see Figs. 1-3), each of the plurality of lacing guides receiving one of the first lacing segment and the second lacing segment (see Figs. 1-3 and column 3, lines 38-51).

	Regarding claim 10, Elder further discloses wherein each of the plurality of lacing guides (58) extends across the lacing area (see annotated Fig. 2, each lacing guide 58 extends across a least a portion of the lacing area, the Examiner notes that claim 10 does not require the lacing guides to each extend over the entire width of the lacing area from the medial edge to the lateral edge).

	Regarding claim 11, Elder further discloses wherein at least one of the plurality of lacing guides (58) further partially extends between the throat opening and the forefoot region (see annotated Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELYN BRAVO/Primary Examiner, Art Unit 3732